

 
LOAN NO.: 010-00001242
 
 
FIXED RATE NOTE
 
 
[Defeasance]
 
 
$3,850,000.00
 
 
February 21 , 2005
 
 
1. BORROWER'S PROMISE TO PAY.
 
 
FOR VALUE RECEIVED, the undersigned, CALIFORNIA VALLEY ASSOCIATES, a(n) New York
limited partnership, having an office at 1150 First Avenue, Suite 920, King of
Prussia, Pennsylvania 19506 ("Borrower"), hereby unconditionally promises to pay
to the order of ARTESIA MORTGAGE CAPITAL CORPORATION, a Delaware corporation
(together with its successors and assigns, "Lender"), the principal sum of Three
Million Eight Hundred Fifty Thousand and 00/100 Dollars ($3,850,000.00), in
lawful money of the United States of America with interest thereon to be
computed from the date of disbursement under this Note at the ApplicaJble
Interest Rate (defined belOW), and to be paid in installments as provided
herein. Any initially capitalized terms which are not specifically defined in
this Note shall have the same meanings given to them in the Security Instrument
(defined below).
 
 
2. INTEREST.
 
Interest on the principal sum of this Note shall be calculated on the basis of a
360·day year and will be payaJole on the basis of the actual number of days
elapsed. Borrower shall pay interest at the rate of Five and Sixty· Two
Hundredths percent (5.62%) per annum (the "Applicable Interest Rate"). If
Borrower fails to pay any amount when due under this Note, in addition to any
other rights possessed by the Lender, any accrued but unpaid interest may be
added to the unpaid principal and accrue interest at the Default Rate (defined
below). The firS! interest accrual period under this Note shall commence on and
include the date that principal is advanced under this Note and shall end on and
include the next tenth (10th) day of a calendar month, unless principal is
advanced on the tenth (10th) day of a calendar month, in which case the firS!
interest accrual period shall consiS! of only such tenth (10th) day. Each
interest accrual period thereafter shall commence on the eleventh (11th) day of
each calendar month during the term of this Note and shall end on and include
the tenth (10th) day of the next occurring calendar month.
 

 
1

--------------------------------------------------------------------------------

 



 
 


 
 
3. PAYMENTS.
 
 
(a) Time and Amounts of Payments. Borrower shall pay principal and interest by
making payments as tallows:
 
(i) Accrued interest only at the Applicable lnierest Rate shall be due and
payable on the date that prinCipal is advanced under this Note for the period
from the date of disbursement hereunder through and including the tenth (10th)
day of the curreni calendar month (if the date of disbursement hereunder is on
or after the first (1st) day of a calendar month and prior to the eleventh
(11th) day of a calendar month) or the tenth (10th) day of the next succeeding
calendar month (if the date of disbursement hereunder is on or atter the
eleventh (11'") day of the current calendar month);


(ii) A constant payment in the amount of U.S. $23,919.06 (the "Constent
Payment"), on May 11, 2005, and on the eleventh (11th) day of each calendar
month thereafter up to and including March 11, 2015; each of such payments to be
applied to the payment of interest computed at the Applicable IniereS! Rate, and
the balance applied toward the reduction of the principal sum; and
 
(iii) A payment of the entire unpaid principal balance of this Note and all
accrued and unpaid interest thereon due and payable on April 11, 2015 (the
"Maturity Date").
 
(b) Place of Payments. The payments referred to in Section 3(a)(ii) above are
hereinafter referred to individually as a "Monthly Payment", and collectively as
"Monthly Payments". Borrower shall make its Monthly Payments and any other
payments due under this Note, including, without limitation, the entire unpaid
principal balance 01 this Note plus all accrued but unpaid interest thereon due
and payable on the Maturity Date, at 1180 NW Maple Street, Suite 202, Issaquah,
Washington, 98027 or at a different place (including, without limitation, to
Lender's Representative) if required by the Lender. As used in this Note, the
term "Lender's Representative" shall mean Lender Or Lender's loan servicer or
agent, in each case as designated by Lender from time to time.


(c) Application of Payments. In the absence of a specific determination by
Lender to the contrary, all payments paid by Borrower to Lender in connection
with the obligations of Borrower under this Note and under the other Loan
Documents shall be applied in the following order of priority: (i) to amounts,
other than principal and interest, due to Lender pursuant to this Note or the
other Loan Documents; (ii) to the portion of accrued but unpaid interest
accruing at the Applicable Interest Rate on this Note; and (iii) to the unpaid
principal balance of this Note. Borrower irrevocably
 

 
2

--------------------------------------------------------------------------------

 



 
waives the right to direct the application of any and all payments at any time
hereafter received by Lender from or on behalf of Borrower, and Borrower
irrevocably agrees that Lender shall have the continuing exclusive right to
apply any and all such payments against the then due and owing obligations of
Borrower in such order of priority as Lender may deem advisable.
 
4. PREPAYMENT; DEFEASANCE.
 
(a) Subject to the provisions of Section 4(h) below, Borrower shall not have the
right or privilege to prepay all or any portion of the unpaid principal balance
of this Note, except in connection with the application of Net Proceeds by
Lender pursuant to Section 1.09 of the Security Instrument (which application
shall not be subject to any Prepayment Charge (defined below)).


(b) On or after the later of (i) three (3) years from the due date of the first
Monthly Payment or (ii) the date which is two (2) years and one (1) day after
the "startup dey" of any "real estate mortgage investment conduit" or "REMIC"
(as such terms are defined in Sections 860G(a)(9) and 8600, respectively, of the
United States Internal Revenue Code, as amended, and any related United States
Treasury Department regulations) which may acquire the Loan, as the case may be
(the "Lockout Expiration Date"), and provided that no Event of Default exists,
Borrower may obtain a release (the "Release") of the Property from the lien of
the Security Instrument and the other Loan Documents provided that the following
conditions have been satisfied (a "Defeasance"):
(1) Borrower shall have provided Lender with not less than thirty (30) days and
not more than Sixty (60) days prior written notice (the "Defeasance Notice")
specifying the Monthly Payment date (the "Release Date") on which the Defeasance
DepOSIT (defined below) is to be paid or the Government Securities (defined
below) are to be delivered, in each case in the manner hereinafter provided;
(2) Borrower shall have paid to Lender all interest accrued and unpaid on the
principal balance of this Note to and including the Release Date;
(3) Borrower shall have paid to Lender all other sums due and payable under this
Note, the Security Instrument and the other Loan Documents to and including the
Release Date, including, without limitation, any Monthly Payment which may be
due and payable on the Release Date;
(4) Borrower shall have paid to Lender's Representative a $5,000.00
non-refundable processing fee (the "Defeasance Processing Fee"), which must be
paid at the same time the Defeasance Notice is provided to Lender;
(5) Borrower shall have either paid to Lender's Representative the Defeasance
Deposit or delivered to Lender's Representative the Government Securities,
whichever Lender requires at Lender's option;
(6) All payments by Borrower to Lender's Representative under this Section 4
shall have been made in immediately available funds, except for the Defeasance
Processing Fee, which may be paid by check or draft;
(7) The proposed Defeasance and Release shall not cause the Loan to lose its
status as a "qualified mortgage" wtthin the meaning of Sections 860D and
860G(a)(3) of the United States Internal Revenue Code, as amended, and any
related United States Treasury Department regulations, including without
limitation United States Treasury Department Regulation 1.860(G)-2(a);
(8) The Successor Borrower (defined below) shall have been established and shall
have been approved by Lender's Representative;
(9) Borrower shall have delivered to Lender the following items at least fifteen
(15) days prior to tihe Release Date:
(A) the Defeasance Security Agreement (defined below);
(B) a release of the Property from the lien of the Security Instrument (for
execution by Lender) in form and substance appropriate for the jurisdiction in
which the Property is located and satisfactory to Lender's Representative;
(C) a certificate of Borrower, in form and substance satisfactory to Lender's
Representative, certifying that all of the conditions and requirements set forth
in this Section 4 have been satisfied;
(D) a certificate, in form and substance satisfactory to Lender's
Representative, from an independent certified public accountant approved by
Lender's Representative, certifying tihat tihe Government Securities will
generate monthly amounts and cash flow that are sufficient, without
reinvestment, to timely pay all Scheduled Defeasance Payments (defined below);
(E) the Defeasance Opinion (defined below);
(F) written confirmation from the applicable Rating Agency(ies) to the effect
that such Release and substitution of Defeasance Collateral (defined below) will
not result in a downgrade, withdrawal or qualification of any rating in effect
immediately prior to Defeasance for any Securities;
(G) if Lender's Representative requires Borrower to establish the Successor
Borrower pursuant to Section 4(f)(vii) below, evidence satisfactory to Lender'S
Representative of the establishment of Successor Borrower, including without
limitation, the Successor Borrower's original organizational documents;
(H) the Transfer and Assignment Agreement (defined below); and
(I) such other certificates, documents or instruments as Lender's Representative
may reasonably request.

 
3

--------------------------------------------------------------------------------

 



 
(c) Borrower shall have paid to Lender's Representative all costs and expenses
(including without limitation Rating Agency(ies)', consultants', accountants'
and attorneys' fees, costs and expenses) incurred by Lender's Representative in
connection with the matters referroo to in this Section 4, including, without
limitation, all costs and expenses incurred in connection with the review of the
proposed Defeasance Collateral, the preparation of the Defeasance Security
Agreement (and any related documentation) and the establishment and maintenance
of the Successor Borrower, and any administrative expenses and applicable
federal income taxes associated with or incurred by the Successor Borrower.
(d) The Defeasance Deposit (if required by Lender pursuant to Section 4(b)(5)
above) shall be used by Lender's Representative to purchase the Government
Securities. In connection therewith, Borrower hereby irrevocably appoints
Lender's Representative as Borrower's agent and attorney-in-fact, which
appointment is coupled with an interest, for the purpose of using the Defeasance
Deposit to purchase or cause to be purchased the Government Securities.
Borrower, pursuant to the Defeasance Security Agreement or other appropriate
documents, shall authorize and direct that the payments received from the
Government Securities be made directly to Lender's Representative and applied to
satisfy the obligations of the Borrower under this Note, including without
limitation, this Section 4. Borrower specifically agrees that all power granted
to Lender under this Section 4(d) may be assigned by Lender to its successors or
assigns as holder of this Note.
(e) Upon satisfaction of all the terms and conditions of Sections 4(b) and (c)
above, the Property shall be released from the lien of the Security Instrument
and the other Loan Documents and the Defeasance Collateral shall constitute
collateral which shall secure this Note. Lender will, at Borrower's sole
expense, execute and deliver any agreements reasonably requested by Borrower to
release the Property from the lien of the Security Instrument and the other Loan
Documents. After payment of the Defeasance Deposit or delivery of the Government
Securities pursuant to Section 4(b){5) above, notwithstanding any statement to
the contrary contained in this Note or in any of the other Loan Documents, this
Note cannot be prepaid in whole or in part or be the subject of any further
Defeasance.
(f) For the purposes of this Section 4, the following terms shall have the
following meanings:
(i) The term "Defeasance Collateral" shall mean, individually or collectively,
as the case may be, the Defeasance Deposit and the Government Securities and the
proceeds thereof.
(ii) The term "Defeasance Deposit" shall mean an amount equal to the sum of: (1)
the amount which will be sufficient to purchase the Government Securities
necessary to meet the Scheduled . Defeasance Payments (including, without
limitation, Lender's Representative's estimate of administrative expenses and
applicable federal income taxes associated with or to be incurred by the
 

 
4

--------------------------------------------------------------------------------

 



 
Successor Borrower during the remaining term of, and applicable to, the Loan);
(2) any revenue, documentary stamp or intangible taxes or any other tax or
charge due in connection with the transfer of this Note or otherwise required to
accomplish the agreements of this Section 4; and (3) all fees, costs and
expenses incurred or to be incurroo by Lender in the purchase and holding of the
Government Securities;
 
(iii) The term "Defeasance Opinion" shall mean an opinion of counsel in form and
substance satisfactory to Lender's Representative, from counsel approved by
Lender's Representative, stating, among other things, (A) that the Defeasance
Collateral has been duly and validly assigned and delivered to Lender's
Representative and that Lender has a legal, valid, perfected, first priority
lien on and security interest in the Defeasance Collateral, and (B) that if the
holder of this Note shall at the time of the Release be a REMIC, (1) the
Defeasance Collateral has been validly assigned to the REMIC trust which holds
this Note (the "REMIC Trust"), (2) the Defeasance has been effected in
accordance with the requirements of United States Treasury Department Regulation
1.860(G)-2(a)(8), as such regulation may be amended or substituted from time to
time, and will not be treated as an exchange pursuant to Section 1001 of the
United States Internal Revenue Code and (3) the tax qualification and status of
the REMIC Trust as a REMIC will not be adversely affected or impaired as a
result of the Defeasance;
 
 
(iv) The term "Defeasance Security Agreemenf' shall mean a security agreement,
in form and substance satisfactory to Lender's Representative, together with
such other instruments, agreements and representations and warranties as may be
required of Borrower by Lender's Representative in order to perfect upon the
delivery of the Defeasance Security Agreement a first priority lien on and
security interest in the Defeasance Collateral in favor of Lender in conformity
with all applicable state and federal laws governing the granting of such
security interests, which Defeasance Security Agreement shall provide, among
other things, that any excess received by Lender from the Defeasance Collateral
over the amount payable by Borrower hereunder shall on the Release Date be
refunded to Borrower and shall thereafter, promptly following each Monthly
Payment date and the Maturity Date, be refunded to Successor Borrower;
 
(v) The term "Government Securities" shall mean U.S. Treasury Obligations
(defined below) or Non-U.S. Treasury Obligations (defined below) which (1) are
duly endorsed by the holder thereof as directed by Lender's Representative or
are accompanied by a valid written instrument of transfer in form and substance
satisfactory to Lender's Representative (including, without limitation, such
instruments, agreements and representations and warranties as may be required by
 

 
5

--------------------------------------------------------------------------------

 



 
 Lender's Representative or by the depositary holding the Government Securities
or the issuer thereof, as the case may be, to effectuate bOOk-entry transfers
and pledges through the book-entry facilities of such depositary) in order to
perfect upon the delivery of the Defeasance Security Agreement the first
priority security interest therein in favor of Lender in conformity with all
applicable state and federal laws governing the granting of such security
interests and (2) which provide payments which are (A) payable on or prior to,
but as close as possible to, all successive Monthly Payment dates after the
Release Date, and prior to but as close as possible to the Maturity Date and (B)
in amounts equal to or greater than the amounts necessary to meet the scheduled
payments of principal and interest due under this Note on such dates plus the
Lender's Representative's estimate of administrative expenses and applicable
federal income taxes associated with or to be incurred by the Successor Borrower
during the term of the Loan (the "Scheduled Defeasance Payments");
 
(vi) The term "Non-U.S. Treasury Obligations" shall mean non-callable,
fixed-rate obligations, other than U.S. Treasury Obligations, that are
"government securities" within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended;
 
(vii) The term "Successor Borrower" shall mean an entity established by either
Borrower or Lender's Representative,· whichever Lender requires at Lender's
option, which satisfies Lender's Representative's requirements (including,
without limitation single purpose entity criteria) and which has been approved
by Lender's Representative;
 
(viii) The term ''Transfer and Assignment Agreement" shall mean an agreement in
form and substance satisfactory to Lender'S Representative, together with such
other instruments, agreements and representations and warranties as may be
required of Borrower by Lender's Representative, pursuant to which, among other
things: (A) Borrower shaillransfer and assign all obi igations, rights and
duties under and to this Note together with the pledged Defeasance Collateral to
the Successor Borrower; (B) Successor Borrower shall assume the obligations of
Borrower under this Note and the Defeasance Security Agreement and Borrower
shall be relieved of its obligations thereunder, except that Borrower shall be
required to perform its obligations pursuant to this Section 4; and (C) Borrower
shall pay $1,000 to the Successor Borrower as consideration for Successor
Borrower assuming the Borrower's obligations under this Note and the Defeasance
Security Agreement. Notwithstanding anything to the contrary in the Security
Instrument, except as provided in this Section 4, no other transfer/assumption
fee or processing fee (including, without limitation, the transfer fee and
processing fee referred to in Section 1.15 of the Security Instrument) shall be
 

 
6

--------------------------------------------------------------------------------

 



 
 
payable upon a transfer of the Note in accordance with the terms and conditions
of this paragraph; and
 
 
(ix) The term "U.S. Treasury Obligations" shall mean direct, non-callable,
fixed-rate obligations of the United States of America.
 
 
(g) Notwithstanding the fact that prepayments are prohibited except as expressly
set forth in this Section 4, if this Note is prepaid (other than a prepayment
pursuant to Section 4(h) below or in connection with the application of Net
Proceeds as referred to in Section 4(a) above), in full or in part, by default,
or following an Event of Default and acceleration of this Note, if Borrower or
anyone on Borrower's behalf makes a tender of payment of the amount necessary to
satisfy the indebtedness evidenced by this Note and secured by the Security
Instrument at any time prior to foreclosure sale (including, but not limited to,
sale under power of sale under the Security Instrument), or during any
redemption period after foreclosure, Borrower shall, at the same time, pay to
Lender, (i) interest accrued and unpaid on the portion of the principal balance
of this Note being prepaid to and including the date of prepayment, (ii) unless
prepayment is tendered on the eleventh (11th) day of a calendar month, an amount
equal to the interest that would have accrued on the amount being prepaid from
the date of prepayment to and including the tenth (101h) day of the next
succeeding calendar month (which amount shall constitute additional
consideration for the prepayment), (iii) all other sums then due under this
Note, the Security Instrument and the other Loan Documents, (iv) to the maximum
extent permitted by law, a Prapayment Charge, and (v) an additional prepayment
consideration equal to five percent (5%) of the outstanding principal balance of
this Note.
 
 
"Prepayment Charge" shall mean an amount detenmined as of the date of any
prepayment or acceleration of this Note, which will be the greater of (a) 1 % of
the principal amount prepaid, or (b) the amount obtained by subtracting (i) the
sum of (x) the unpaid principal amount being prepaid, plus (y) the amount of
interest thereon accrued to the date of such prepayment or acceleration, as the
case may ba, from (ii) the sum of the Current Values (defined below) of all
amounts of principal and interest on this Note being prepaid or accelerated that
would otherwise have become due on and after the date of such determination if
this Note was not being prepaid or accelerated. The "Current Value" of any
amount payable means such amount discounted (on a semiannual basis) to its
present value on the date of determination at the Treasury Yield (defined below)
per annum in accordance with the following formula:
 
Current Value = Amount Payable/(1+<112)to the nth power
 

 
7

--------------------------------------------------------------------------------

 



 
 
where "d" is the Treasury Yield per annum expressed as a decimal and "n" is an
exponent (which need not be an integer) equal to the number of semiannual
periods and portions thereof (any such portion of a pariod to be determined by
dividing the number of days in such portion of such period by the total number
of days in such period, both computed on the basis of a 3~-day month and a
360-day year) between the date of such determination and the due date of the
amount payable. For such purpose, the due date of any amount of principal of
this Note being partially prepaid means the date or dates as of which such
amount is to be credited first against the Borrower's obligation to make the
scheduled payment of principal on the Maturity Date, then, to the extent of the
principal being prepaid, to each preceding scheduled required installment of
principal pursuant to this Note. The "Treasury Yield" shall be determined by
reference to the most recent Federal Reserve Statistical Release H.15(519) which
has become publicly available at least two (2) business days prior to the date
fixed for prepayment or the acceleration date (or, if such Statistical Release
is no longer published, any publicly available source of similar market data)
and shall be the most recent weekly average yield on actively traded U.S.
Treasury securities adjusted to a constant maturity equal to the then remaining
Weighted Average Life to the Maturity (defined below) 01 this Note (the
"Remaining Life"). II the Remaining Lile is not equal to the constant maturity
01 a U.S. Treasury security lor which a weekly average yield is given, tine
Treasury Yield shall be obtained by linear interpolation (calculated to the
nearest one-twelfth (1/12) 01 a year) from the weekly average yields of (a) the
actively traded U.S. Treasury security with the constant maturity closest to and
greater than tine Remaining Lile of this Note, and (b) the actively traded U.S.
Treasury security witin the constant maturity closest to and less than the
Remaining Life of this Note, except that if the Remaining Lile is less than one
(1) year, the weekly average yield on actively traded U.S. Treasury securities
adjusted to a constant maturity of one (1) year shall be used. "Weighted Average
Life to Maturity" means, as applied to this Note at any date, the number of
years obtained by dividing (x) the then outstanding principal amount of this
Note into (y) the total of the products obtained by multiplying
 
 
(A) the amount of each then-remaining required principal payment including
payment at the Maturity Date, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth (1/12)) which will elapse between such
date and the date on which such payment is to be made.
 
Borrower shall pay the Prepayment Charge as provided above whether or not
prepayment is voluntary or involuntary, including, without limitation, any
prepayment due to the acceleration of the outstanding principal balance of this
Note as a result of the occurrence of an Event of Default.
 

 
8

--------------------------------------------------------------------------------

 



 
 
BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT LENDER WOULD NOT LEND TO BORROWER
THE LOAN EVIDENCED BY THIS NOTE WITHOUT BORROWER'S AGREEMENT TO PAY LENDER A
PREPAYMENT FEE AS SET FORTH ABOVE. BORROWER EXPRESSLY WAIVES ANY RIGHT UNDER
CALIFORNIA CIVIL CODE SECTION 2954.10 LAW OR OTHERWISE TO PREPAY THE LOAN
WITHOUT A PREPAYMENT FEE AS HEREINABOVE SET FORTH. BORROWER ACKNOWLEDGES THAT
PREPAYMENT OF THE LOAN MAY RESULT IN LENDER INCURRING ADDITIONAL COSTS, EXPENSES
OR LIABILITIES: BORROWER THEREFORE AGREES THAT THE PREPAYMENT FEE HEREIN
PROVIDED FOR REPRESENTS A REASONABLE ESTIMATE OF THE PREPAYMENT COSTS, EXPENSES
OR LIABILITIES LENDER MAY INCUR ON A PREPAYMENT. BORROWER AGREES THAT LENDER'S
WILLINGNESS TO OFFER THE FIXED INTEREST RATE DESCRIBED ABOVE TO BORROWER IS
SUFFICIENT AND INDEPENDENT CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY BORROWER
FOR THIS WAIVER. BORROWER UNDERSTANDS THAT LENDER WOULD NOT OFFER SUCH AN
INTEREST RATE TO BORROWER ABSENT THIS WAIVER. BORROWER HAS CAUSED THOSE PERSONS
SIGNING THIS NOTE ON ITS BEHALF TO SEPARATELY INITIAL THIS PARAGRAPH BY PLACING
THEIR INITIALS BELOW:
 
 
INITIALS: ____
 
(h) Notwithstanding anything to the contrary herein, provided no Event of
Default exists and so long as no Defeasance has occurred, from and after the due
date of the Constant Payment that is two
(2) months prior to the Maturity Date, Borrower may prepay the unpaid principal
balance of this Note in whole, but not in part, provided that the following
ccnditions have been satisfied: (i) Borrower shall have provided Lender with not
less than thirty (30) or more than sixty (60) days prior written notice (the
"Prepayment Notice") specifying the Monthly Payment date on which prepayment is
to be made (the "Prepayment Date"); (iI) Borrower shall have paid to Lender all
accrued and unpaid interest on the outstanding principal balance of this Note to
and including the Prepayment Date; (iii) unless prepayment is tendered on the
eleventh (11 th) day of a calendar month, an amount equal to the interest that
would have accrued on the amount being prepaid after the date of prepayment to
and including the next tentin (101h) day of the next succeeding calendar month
(which amount shall constitute additional consideration for the prepayment); and
(iv) Borrower shall have paid to Lender all other sums then due under this Note,
the Security Instrument and the other Loan Documents.

 
9

--------------------------------------------------------------------------------

 



 
 
5. BORROWER'S FAILURE TO PAY AS REQUIRED .
 
 
. (a) Late Charges for Overdue Payments. If Lender has not received the full
amount of any Monthly Payment by the date it is due, Borrower shall pay a late
charge to Lender. The amount of such late charge will be four percent (4%) of
such overdue payment which shall be calculated as of the date such payment was
originally due. Borrower will pay such late charge promptly but only once on
each late payment. Such late charge represents the reasonable estimate of Lender
and Borrower of a fair average compensation for the loss that may be sustained
by Lender due to the failure of Borrower to make timely Monthly Payments. Such
late charge shall be paid without prejudice to the right of Lender to collect
any other amounts provided to be paid upon an Event of Default, including
without limitation interest at the Default Rate, or to declare a default
hereunder, under the Security Instrument or under any of the other Loan
Documents. Borrower recognizes (i) that its default in making, when due, any
payment under this Note or under any of the other Loan Documents, or the
occurrence of any other Event of Default, will result in (x) Lender incurring
additional expenses in servicing and administering the Loan, (y) in loss to the
Lender of the use of the overdue payment and (z) frustration to Lender in
meeting its other financial and loan commitments, and (ii) that the damages
caused thereby would be extremely difficult and impractical to ascertain.
Borrower agrees (aa) that an amount equal to such late charge plus the accrual
of interest at the Default Rate pursuant to Section 5 below is a reasonable
estimate of the damage to Lender in the event of an overdue payment and (bb)
that the accrual of interest at the Default Rate following any other Event of
Default is a reasonable estimate of the damage to Lender in the even! of such
other Event of Default, regardless of whether there has been an acceleration of
this Note.
 
(b) Default and Acceleration; Default Rate. If any payment required in this Note
(including, without limitation, any Monthly Payment) or any other payment under
any of the Loan Documents is not paid on or prior to the date when due after the
expiration of any applicable notice and grace periods expressly provided in the
Loan Documents, or on the happening of any other Event of Default, then the
whole of the principal sum of this Note, (i) interest, defaun interest
Prepayment Charge, late charges and other sums, as provided in this Note, the
Security Instrument or the other Loan Documents, (Ii) all other monies agreed or
provided to be paid by Borrower in this Note, the Security Instrument or the
other Loan Documents, (iii) all sums advanced pursuant to the Security
Instrument to protect and preserve the Property and the lien and the security
interest created thereby, and (Iv) all sums advanced and costs and expenses
incurred by Lender in connection with the indebtedness evidenced by the Loan
Documents or any part thereof, any renewal, extension, or change of or
substitution thereof, or the acquisition or perfection of the security therefor,
whether
 

 
10

--------------------------------------------------------------------------------

 



 
made or incurred at the request of Borrower or Lender, shall without notice
become immediately due and payable at the option of Lender, together with all
the interest that Borrower owes on such amounts at the Default Rate. The
"Default Rate" is equal to the Applicable Interest Rate plus four percent (4%),
and shall accrue from and after the date any such payment was originally due
(without taking into account any applicable notice or grace periods). This
provision shall not be deemed to excuse a default hereunder or an Event of
Default under the Security Instrument and shall not be deemed a waiver of any
other rights Lender may have, including the right to declare the entire unpaid
principal balance and accrued interest immediately due and payable.
(c) No Waiver by Lender.
(i) Lender shall not be deemed to have waived any of its rights or remedies
under this Note unless such waiver is expressed in writing by Lender, and no
delay or omission by Lender in exercising, or failure by Lender on anyone or
more occasions to exercise, any of Lender's rights hereunder or under the Loan
Documents, or at law or in equity, including, without limitation, Lender's
right, after the occurrence of any Event of Default, to declare the entire
indebtedness evidenced hereby immediately due and payable, shall be construed as
a novation of this Note or shall operate as a waiver or prevent the subsequent
exercise of any or all such rights.
(ii) Acceptance by Lender of any portion or all of any sum payable hereunder,
whether before, on or after the due date of such payment shall not be a waiver
of Lender's right either to require prompt payment when due of all other sums
payable hereunder or to exercise any of Lender's rights, powers and remedies
hereunder or under the Loan Documents. A waiver of any right in writing on one
occasion shall not be construed as a waiver of Lender's rights to insist
thereafter upon strict compliance with the terms hereof without previous notice
of such intention being given to Borrower, and no exercise of any right by
Lender shall constitute or be deemed to constitute an election of remedies by
Lender precluding the subsequent exercise by Lender of any or all of the rights,
powers and remedies available to it hereunder or under the Loan Documents, or at
law or in equity. Borrower hereby expressly waives the benefit of any statute or
rule of law or of equity now provided, or which may hereafter be provided, which
would produce a result contrary to, or in conflict with, the foregoing.
(iii) Even if, at a time when an Event of Default has occurred, Lender does not
accelerate the amounts due under this Note and the other Loan Documents and
require Borrower to pay all such amounts immediately in full as described above,
Lender shall still have the right to do so at a later time if such Event of
Default is continuing, or upon the occurrence of another Event of Default.

 
11

--------------------------------------------------------------------------------

 



 
(d) Payment of Lender's Costs .and Expenses. If Lender has required Borrower to
pay immediately in full as described above, the Lender shall have the right to
be reimbursed by Borrower for all of its costs and expenses in enforcing this
Note to the extent not prohibited by applicable law. Those expenses include, for
example, attorneys' fees, costs and expenses. As used in this Note, "attorneys'
fees, costs and expenses" shall mean the reasonable attorneys' fees and the
costs and expenses of counsel to Lender Qncluding without limitation in-house
counsel employed by Lender), which may include, without limitation, printing,
duplicating, telephone, fax, air freight and other charges, and fees billed for
law clerks, paralegals, librarians,. expert witnesses and others not admitted to
the bar but performing services under the supervision of an attorney and all
such fees, costs and expenses incurred with respect to trial, appellate
proceedings, arbitrations, out·of·court negotiations, workouts and settlements,
and bankruptcy or insolvency proceedings (including, but not limited to, seeking
relief from stay in bankruptcy proceedings), and whether or not any action or
proceeding is brought or is concluded with respect to the matter for which such
fees, costs and expenses were incurred. Lender shall also be entitled to its
attorneys' fees, costs and expenses incurred in any post-judgment action or
proceeding to enforce and collect the judgment. This Section 5(d) is separate
and several, shall survive the discharge of this Note, and shall survive the
merger of this Note into any judgment on this Note.
 
6. NOTICES.
 
 
All notices required or permitted hereunder shall be given and become effective
as provided in the Security Instrument.
 
 
7. WAIVERS.
 
Borrower and all others who may become liable ior the payment of all or any pert
of the indebtedness evidenced by this Note do hereby severally waive presentment
and demand for payment, notice of dishonor. protest and notice of protest and
non·payment and all other notices of any kind, except those notices for which
the Loan Documents expressly provide. No release of any security for the Note or
extension of time for payment of this Note or any installment hereof, and no
altaration, amendment or waiver of any provision of this Note, the Security
Instrument or the other Loan Documents made bY agreement between Lender or any
other person or party shall release. modify, amend, waive, extend, change,
discharge, terminate or affect the liability of Borrower, and any other person
or entity who may become liable for the payment of all or any part of the
indebtedness evidenced by this Note, the Security Instrument or the other Loan
Documents. No notice to or demand on Borrower shall be deemed to be a waiver of
the obligation of Borrower or of the right of Lender to take further action
 

 
12

--------------------------------------------------------------------------------

 



 
 
without further notice or demand as provided for in this Note, the Security
Instrument or the other Loan
 
 
Documents.
 
 
8. SECURED NOTE.
 
 
The obligations of Borrower under this Note are secured by that certain
Commercial Deed of Trust, Security Agreement, Fixture Filing Financing Statement
and Assignment of Leases, Rents, Income and Profits (the "Security Instrument'),
of even date herewith, which contains provisions for acceleration of the entire
indebtedness secured hereby upon the happening of certain events,
 
 
9) TRANSFER.
 
 
Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Security Instrument and the other Loan Documents, or
any part thereof, to the transferee who shall thereupon become vested with all
the rights herein or under applicable law given to Lender with respect thereto,
and Lender shall thereafter forever be relieved and fully discharged from any
liability or responsibility in the matter, but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.
 
 
10) EXCULPATION.
 
 
Except with respect to the matters set forth in subsections (a) and (b) below,
Lender's source of satisfaction of the indebtedness evidenced by this Note and
all other covenants and obligations under this Note and any other of the Loan
Documents shall be limited to the Property, and Lender shall not seek to procure
payment out of other assets of Borrower or its general partners, or seek a
judgment (except as hereinafter provided) for any sums which are or may be
payable under this Note or any other of the Loan Documents, or claim or seek
judgment for any deficiency remaining after foreclosure of the Security
Instrument; provided, however, that the foregoing clause shall not prejudice the
right of Lender to enforce the lien of the Security Instrument or other security
given for the payment thereof or to exercise any of its remedies at law other
than the entry of a personal money judgment against the Borrower. The foregoing
notwithstanding:
 
(a) Borrower and its general partners shall be and remain personally liable for
all losses, costs, damages, or expenses incurred by Lender in the following
instances:
 

 
13

--------------------------------------------------------------------------------

 



 
 
(i) failure to pay or cause to be paid Taxes (except to the extent that Borrower
has deposited funds with Lender pursuant to the Security Instrument for the
purpose of paying such items) or to pay or cause to be paid charges for labor or
materials, or other charges which can create liens on any portion of the
Property;
 
 
(ii) as a result of waste (except ordinary wear and tear), arson committed or
instigated by Borrower, any Guarantor or any partner, member or shareholder in
Borrower, or a violation of the provisions in the Security Instrument regarding
removal, demolition or structural alteration of any portion of the Property;
 
 
(iii) breach or failure to perform or comply with any of the insurance
provisions of the Loan Documents;
 
 
(iv) all court costs and reasonable attorneys' fees and costs actually incurred
by Lender to the extent that Lender is the prevailing party in any litigation to
collect amounts owing pursuant to the provisions of this Section 10;
 
(v) Borrower's breach or failure to perform or comply with Section 1.03
(captioned "Hazardous Waste") of the Security Instrument, or Borrower's or any
Guarantor's breach or failure to perform or comply with the provisions of the
Environmental Indemnification Agreement of even date herewith executed by
Borrower for the benefit of Lender;


(vi) misapplication of or failure to deliver to Lender (in accordance with the
terms of the Loan Documents), the following: (1) any insurance or condemnation
proceeds; (2) rents, issues or profits received by Borrower/Guarantor or its
agent after Lender makes written demand therefor pursuant to any Loan Document;
or (3) prepaid rents or tenant security deposits; or
 
(vii) violation of any of the provisions of Sections 1.29 and 1.30 (captioned
"Single Purpose Entity" and "ERISA", respectively) of the Security Instrument.
 
 
(b) Borrower and its general partners shall be and remain personally liable
without exculpation or limitation of liability whatsoever for the entire amount
of the indebtedness evidenced by the Note (including all principal, interest,
and other charges) and all other sums due or to become due under the other Loan
Documents, whether at maturity or by acceleration or otherwise, in the following
instances:
 
(i) violation of any of the provisions of Sections 1.15(c) and (d) of the
Security Instrument (captioned, "No Sale/Encumbrance" and "Permitted Transfers",
respectively);
 

 
14

--------------------------------------------------------------------------------

 



 
(ii) fraud or intentional misrepresentation in connection with the Property,
Loan Documents, or Loan Application; or
 
(iii) the Property or any part thereof becomes an asset in: (1) a voluntary
bankruptcy or insolvency proceeding commenced by Borrower; or (2) an involuntary
bankruptcy or insolvency proceeding in which: (A) such proceeding was commenced
by any entity controlling, controlled by or under common control with Borrower
(individually or collectively, "Affiliate''), including but not limited to any
creditor or claimant acting in concert with Borrower or any Affiliate; or (B)
any Affiliate objects to a motion by Lender for relief from any stay or
injunction from the foreclosure of the Security Instrument or any other remedial
action permitted under the Note, Security Instrument or other Loan Documents.
 
 
11. SAVINGS CLAUSE.
 
 
Notwithstanding any provisions in this Note or in the Security Instrument to the
contrary, the total liability for payments in the nature of interest, including,
without limitation, prepayment charges, default interest and late fees, shall
not exceed the limits imposed by the laws of the State where the Property is
located or the United States of America relating to maximum allowable charges of
interest. Lender shall not be entitled to receive, collect or apply, as interest
on the indebtedness evidenced by the Note, any amount in excess of the maximum
lawful rate of interest permitted to be charged by applicable law. If Lender
ever receives, collects or applies as interest such amount which would be
excessive interest, such amount shall be applied to reduce the unpaid principal
balance of this Note, and any remaining excess shail be paid over to person or
persons legally entitled thereto.
 
 
12. JOINT AND SEVERAL OBLIGATIONS.
 
If this Note is signed by more than one party, all obligations herein contained
shall be deemed to be the joint and several obligations of each party executing
this Note. Any married person signing this Note agrees that recourse may be had
against community assets and against his or her separate property for the
satisfaction of all obligations contained herein.
 

 
15

--------------------------------------------------------------------------------

 



 
 
13. WAIVER OF TRIAL BY JURY.
 
 
BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE TO THE FULLEST EXTENT PERMITTED BY
LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM, OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THE SECURITY INSTRUMENT, THIS NOTE
ANDIOR ANY OF THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER IN
CONNECTION THEREWITH.
 
 
14. OFFSETS.
 
 
No indebtedness evidenced by this Note shall be deemed to have been offset or to
be offset or compensated by all or part of any claim, cause of action,
counterclaim or cross claim, whether liquidated or unliquidated, which Borrower
or any successor to Borrower now or hereafter may have or may claim to have
against Lender; and, in respect to the indebtedness now or hereafter secured
hereby, Borrower waives, to the fullest extent permitted by law, the benefits of
any law which authorizes or permits such offsets.
 
 
15. MISCELLANEOUS.
 
(a) Remedies Cumulative. The remedies 01 Lender as provided herein and in any
other Loan Document, or anyone or more of them, or at law or in equity, shall be
cumulative and concurrent, and may be pursued singly, successively, or together
at the sole discretion of Lender, and may be exercised as often as occasion
thereof shall occur.
(b) Severability. Every provision of this Note is intended to be severable. In
the event any term or provision hereof is declared by a court of competent
jurisdiction to be illegal or invalid for any reason whatsoever, such illegality
or invalidity shall not affect the balance of the terms and provisions hereof,
which terms and provisions shall remain binding and enforceable.
(c) Headings. The headings and captions of various Sections of this Note are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.
(d) Governing Law. This Note shall be governed by and construed and enforced in
accordance with the laws of the State where the Property is located.
(e) Amendments. This Nota, and any provisions hereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of any party, but only by an instrument in
writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.
(f) Interpretation. Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural and vice versa.
(g) Submission and Consent to Jurisdiction. Borrower, in consideration of making
the loan evidenced by this Note, agrees that all actions or proceedings arising
directly, indirectly or otherwise in connection with this Note shall be
litigated, at Lender's election, only in courts having a situs within the county
and State where the Property is located, in any jurisdiction in which the
Borrower (or any individual or entity comprising the Borrower) may reside or
hold assets, or in anyone or more of the foregoing jurisdictions and Borrower
hereby consents and submits to the jurisdiction of any local, state or federal
court located therein. Borrower irrevocably waives the defense of inconvenient
forum to the maintenance of such action or proceeding. Borrower hereby consents
to service 01 process by any means permitted by applicable law.
(h) Clerical Error. In the event Lender at any time discovers that this Note,
the Security Instrument or any other Loan Document contains an error that was
caused by a clerical mistake, calculation error, computer malfunction, printing
error or similar error, Borrower agrees, upon notice from Lender, to re-execute
any documents that are necessary to correct any such error(s). Borrower further
agrees that Lender will not be liable to Borrower for any damages incurred by
Borrower that are directly or indirectly caused by any such error(s).
(i) Lost, Stolen, Destroyed or Mutilated Loan Documents. In the event of the
loss, theft or destruction of this Note, the Security Instrument, or any other
Loan Document, or in the event of the mutilation of any of the Loan Documents,
upon Lender's surrender to Borrower of the mutilated Loan Document, Borrower
shall execute and deliver to Lender a Loan Document in form and content
identical to, and to serve as a replacement of, the lost, stolen, destroyed, or
mutilated Loan Document and such replacement shall have the same force and
effect as the lost, stolen, destroyed, or mutilated Loan Document, and may be
treated for all purposes as the original copy of such Loan Document.
 
(j) Time is of the Essence. TIME IS OF THE ESSENCE IN THE PERFORMANCE OF EACH
PROVISION OF THIS NOTE.
 
(k) Legislation Affecting Lender's Rights. If enactment or expiration of
applicable laws has the effect of rendering any material provision of this Note
or the Security Instrument unenforceable according to its terms, Lender, at its
option, may require immediately payment in full of all sums evidenced by this
Note and may invoke any remedies permitted under the Loan Documents.
 

 
16

--------------------------------------------------------------------------------

 



 
(l) Disbursements. Funds representing the proceeds of the indebtedness evidenced
hereby which are disbursed by Lender by mail, wire transfer or other delivery to
Borrower, to escrows or otherwise for the benefil of Borrower shall, for all
purposes, be deemed outstanding hereunder and to have been received by Borrower
as of the date of such mailing, wire transfer, or other delivery and until
repaid, notwithstanding the fact that such funds may not at any time have been
remitted by such escrows to Borrower or for Borrower's benefit.
(m) Exempted Transaction. Borrower agrees that (i) the payment obligations
evidenced by this Note and the other instruments securing this Note are exempted
transactions under the Truth in Lending Act 15 USC § 1601, et seq.; (ii) the
proceeds of the indebtedness evidenced by this Note will not be used for the
purchase of registered equity securities within the purview of Regulation "U"
issued by the Board of Governors of the Federal Reserve System; and (iii) on the
Maturity Date, Lender shall not have any obligation to refinance the
indebtedness evidenced by this Note or to extend further credit to Borrower.
 
[SIGNATURE PAGE(S) ATTACHED] IN WITNESS WHEREOF, Borrower has duly executed this
Note as of the day and year first
 
 
above written.
 
 
CALIFORNIA VALLEY ASSOCIATES, a New York limited partnership
 
 
By: Managers, Inc.,
 
 
a Pensylvania corporatlon, General Partner
 
 
By:
 
 
Borrower Taxpayer ID/SSN: 13·3194329
 


 

 
17

--------------------------------------------------------------------------------

 
